Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP1901190A1 to Meerwald et al. in view of US 2008/020869 A1 to Midgley et al., US 2009/0007139 A1 to Jacobson et al. and US 2009/0305790 to Lu et al.
Re claim 1, A method for using an add-on with game logic of a game (The "Background" section in [[0005]-describes that the field of endeavor is using add-on data files for use with software applications, in particular computer games. P. 2 Lines 5-15 define the objects of the invention as follows: "It is an object of the present invention to provide a method for managing access to at least one add-on data file, which is used by a software application, that is easy to handle by a publisher of the software application and that provides an efficient protection against unauthorized copying of such add-on data files." And [0016] describes that, "For some software application there exist the possibility to enhance their capabilities by additional add-on data files 4, which might have different contents, depending on the software application 1. For example, in the case of a computer game as software application 1, such add-on data files, or data files interpretable by the software application, might include, but are not restricted to 
comprising:
receiving an indication for associating a first add-on with a first user account ([0017] describes the existence of an Access Control List (ACL) 11 that includes an access code generated by a supplier or creator of the add-on data files that comprises a content ID and a user identification, that may also comprise a user-specific hardware identification. See also [0018]-[0019], [0021] and [0025] which further describe how add-on data files are tied to a particular user account such that a user is only able to access them if an access right is granted.) 
receiving a request from a client device via a computer network to play the game using the first user account ([0002]-[0003], [0015], [0016], [0032], and claim 9 describe that a computer game as software application 1 could be a flight simulation program played by a computer user);
receiving a first command for the game, identifying the first command as being associated with the add-on and the first add-on as being associated with the first user account, ([0017] describes that, “the access of the software application 1 is controlled during runtime, by intercepting the access of the software application 1 to the add-on data files 4 by monitoring the input/output commands of an application programming interface (API) 6 […] In case that the software application 1 request [sic] access of a add on-on data file 4, which is identified by an add-on data file attribute, the control logic 2 is checking, whether an access code to access such add-on data file 4, is present within an access code list 11, e.g. an access control list (ACL). Such access code is generated by a supplier or creator of the add-on data files user identification […] If such an access code for the add-on data file 4 is not present within the access code list 11, the control logic 2 tries to retrieve the access code from an external source […]” (emphasis added)
 redirecting the first command for execution by the first add-on when the first add-on is identified as being associated with the first user account; ([0017], Fig. 3, Monitoring I/O of API in function S1, if an add-on data file attribute is invoked in S2, it is checked whether an access code is either in the ACL or available externally and only if the code is valid, access is granted, which as discussed above with respect to at least [0008] of Meerwald involves command redirecting such that extended functionality can be added to game software without modifying the I/O commands or the game software application itself.)
 generating first add-on data associated with the first add-on when the first command is executed by the first add-on ([0007] describes the steps of, "monitoring input/output commands of said software  application to an ap-plication programming interface (API) of a code layer to determine  whether an access to a data file with said add-on data file attribute is requested by said  software  application; checking whether said access code is present in an access code list related to said software application if at least one of the monitored input/output commands request access to said add-on data file. If said access code is not present in  said access control list, retrieving said access code from an external source outside  of said access control list, providing access to said add-on data file if said access code is present." and in [0008], "Access is granted, if a valid entry in the access code list is found. A valid entry might comprise a date within a given time period of authorized usage or a user or The external source may be organized and supplied by third parties not involved in the programming of said software application." [0017] describes that, "Within the depicted embodiment, the access of the software application 1 is controlled during runtime, by intercepting the access of the software application 1 to the add-on data files 4 by monitoring the input/ output commands of an application programming interface (API) 6, which is provided by a code layer. e.g. an operating system like Windows©. In case that the software application I request access of a add-on data file 4, which is identified by an add-on data file attribute, the control logic 2 is checking, whether an access code to access such add-on data file 4, is present within an access code list 11. e.g. an access control list (ACL). Such access code is generated by a supplier or creator of the add-on data files 4 using a generation unit. The access code e.g. comprises a content  a time period, during which such access code for the add-on data file with the content ID is valid.") and
providing a first plurality of image frames to the client device for display, wherein the first plurality of image frames include the first add-on data ([0016] describes that for the case of a computer game as software application 1, additional level files, additional character files for being used while playing, and additional maps for additional territories for flight simulation programs can be provided based on the add-on data files.) 
Although Meerwald teaches the same inventive concept substantially as claimed and acknowledges the user of a server, Meerwald dates back to a 2006 filing date and does not contemplate using servers to implement all of his disclosed functions. Meerwald does not specifically contemplate that the commands for the game are received at a first server or identifying, by the first server that the first-addon is located at a second server that is coupled to the first server via the computer network such that the disclosed command redirecting is done when the first-add on is identifying as being located at the second server, wherein the first command is redirected by the first server via the computer network to the second server. Meerwald also does not specifically contemplate that the image frames generated at the client device that include add-on data are streaming via the computer network. 
Midgley is an analogous reference in the art of computer games comprising add-on components. Midgley teaches in [0010] that it was known in the art for a computer game to be server-enabled in a server-client relationship, in which a game server (a first server) enables a game responsive to received game play data from a user. Midgley also teaches that it was known in the art for an add-ons or plug-ins used to extend functionality of a server-enabled computer games to be located on a server. Midgley describes in [0121]-[0123] and [0128]-
Jacobson is another analogous reference in the art of running add-on components for use with an application that is hosted by a server. Jacobsen teaches that it was known for add-on components to be located on a remote server and when an add-on is needed, to locate the add-on and then make it available from the server such that it doesn’t need to be downloaded to the client in order to be usable for the client. Jacobson specifically states in [0028] that, “a client device can access an add-on component associated with a virtual application hosted in a server or client device on a network implementing server-client architecture. […] the operating system 202 sets up a communication link with the virtual environment 204 which looks for the add-on component in the server component 206. If the add-on component is located in other add-on components 216, the client device can access the add-on component 216 via the virtual environment 204 without downloading the add-on component on the client device itself.

It would have been obvious to one having ordinary skill in the art at the time of the invention that Meerwald’s game and add-ons could have both been executed at a remote server as taught by Midgley, that add-ons could have been located at a distinct second server and wherein execution of the add-ons could have involved checking that they were located at the second server as taught by Jacobson, and that implementation of a client-server computer game could have involved streaming service architecture without causing any unexpected results. The motivation to implement both the video game and add-on execution at remote servers would be to follow gaming industry and mobile device content provider trends of shifting as much processing and storage to remote or cloud architecture as possible, and along these lines, the motivation to stream graphics rendered at a game server is that the processing load for rendering can be taken off the client device, enabling a less-capable client to still play a game having good quality video. 
Re claims 2-4, 9-11, 16-18, as described in [0007], [0016] and [0025] of Meerwald, the add-on, which is implemented using an API to monitor and redirect commands received during execution of game logic, can enhance the functionality and perform functions in the game including adding new levels, maps, and territories, and adding characters.
Re claims 5, 12, 19, Although Meerwald as modified by Midgley, Jacobson and Lu discloses that an API is used to monitor and redirect commands received during the execution of a game (Meerwald [0007], [0016], [0025], and although Midgley and Jacobson teach that 
Re claims 8, 15, refer to the rejection of claim 1 above, wherein the discussion of the method of use of Meerwald in view of Midgley, Jacobson and Lu includes a discussion of a system and computer readable medium used to enable the method. 
Re claim 21, this claim recites a duplication of steps of claim 1 for a scenario wherein a second user operates the same invention of claim 1. Although Meerwald provides illustrative embodiments referring to “the user” in the singular, his access control list that ties rights for particular add-ons to a particular user’s identity and/or specific hardware device is not restricted in any way to use by only one user, and [0002] identifies that the field of endeavor for game software add-on content is for use by “users of such software applications to enhance the capabilities of the software applications by using additional add-on files…” It would have been further obvious to one having ordinary skill in the art that Meerwald’s invention which is admittedly server-based and implements an access control list could have been used by more than one user especially in light of Meerwald’s admission that the technology of add-ons in .
Claims 6-7, 13-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meerwald et al. in view of Midgley, Jacobson and Lu et al. and further in view of US 2011/0028194 to Tang et al.
	Re claims 6-7, 13-14 and 20, Although Meerwald as combined with Midgley, Jacobson and Lu teaches the same inventive concept substantially as claimed, including using add-ons to provide enhanced graphical features to video game software, the Meerwald-Midgley-Jacobson-Lu combination lacks an overlay that is streamed to the game client. Tang is an analogous reference in the art of providing add-ons to enhance game software applications – see [0043] of Tang that describes the background of the prior art of software add-ons: “an add-on includes program instructions that augment, enhance, or extend the functionality or capabilities of an application program” that may include “GUI widgets, graphical display information, data structures and/or data that are relevant for modifying the visual appearance of graphical windows generated during application program execution.” and wherein [0044] of Tang also describes that “An add-on can be generated or written in accordance with an application program interface (API) corresponding to the application program 166 under consideration.”. Tang teaches that such add-ons can be used to provide overlays to game image frames – compare Figs. 3A and 3B of Tang, wherein an add-on provides overlays 360a that enable the user to alter input device configurations for the game. Refer also to [0047], [0053], [0059] which describe Tang’s add-on. It would have been further obvious to one having ordinary skill in . 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See especially US 2009/0149246 A1 to Opaluch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715